United States Court of Appeals
                     For the First Circuit


No. 11-1279

                   LUIS ARTURO SANTALIZ-RÍOS,

                     Plaintiff, Appellant,

                               v.

              METROPOLITAN LIFE INSURANCE COMPANY,

                      Defendant, Appellee,

   MONARCH PHARMACEUTICALS, INC.; KING PHARMACEUTICAL, INC.;
           KING PHARMACEUTICALS WELFARE BENEFIT PLAN,

                          Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]



                             Before

          Torruella, Selya, and Lipez, Circuit Judges.


     Luis A. Vivaldi Oliver, with whom Luis Vivaldi Oliver Law
Offices was on brief, for appellant.
     Frank Gotay-Barquet, with whom Gotay & Pérez, P.S.C. was on
brief, for appellee.



                        August 30, 2012
               LIPEZ, Circuit Judge.       The only issue before us in this

appeal    is    whether   appellant's     Employee   Retirement      and   Income

Security       Act   ("ERISA")   claim   for   reinstatement    of   disability

benefits is time-barred. The district court found that appellant's

claim was time-barred, and that his various arguments regarding

tolling of the limitations period had no merit.                Accordingly, it

granted appellee's motion to dismiss.

               On appeal, appellant renews his tolling arguments and

also raises new arguments concerning the applicable limitations

period and the sufficiency of the information that he received from

the appellee concerning the terms of its insurance coverage.

Finding no error in the district court's decision, and declining to

consider arguments raised for the first time on appeal, we affirm

the judgment of the district court.

                                         I.

               Appellant Luis Arturo Santaliz-Ríos was an employee of

Monarch        Pharmaceuticals,      Inc.,      a    subsidiary       of    King

Pharmaceuticals, Inc. Monarch offers its employees the opportunity

to participate in the King Pharmaceuticals Welfare Benefit Plan

(the "Plan").         Metropolitan Life Insurance Company ("MetLife")

provides insurance coverage for the Plan and serves as claims

administrator,        adjudicating   claims     of   disability      and   paying

benefits. While employed by Monarch, Santaliz-Ríos participated in

the Plan.


                                         -2-
            On September 17, 2001, appellant left his job with

Monarch because of a mental disability.                The Plan's insurance

policy with MetLife covers "[m]ental or [n]ervous [d]isorder[s] or

[d]isease[s]," and provides that disability benefits for those

conditions are limited to twenty-four months, unless the disability

results from, inter alia, bipolar disorder.             Under the policy, no

long-term      disability    benefits     are   paid   during    a    ninety-day

"Elimination Period" after the disability first arises.                    Thus,

appellant became eligible for long-term disability benefits on

December 16, 2001.      From that date, MetLife provided him monthly

disability benefits until December 16, 2003, when the twenty-four-

month eligibility period expired.

            At that time, appellant requested reconsideration of the

decision to cease paying benefits, arguing that he suffered from

bipolar disorder and thus the twenty-four-month cap on benefits

should   not    apply   to   him.1      MetLife   denied   his       request   for

reconsideration on February 27, 2004.             In the following months,



     1
       It is unclear when appellant was first diagnosed with
bipolar disorder, and no allegation concerning this diagnosis
appears on the face of the complaint. However, in connection with
his opposition to appellee's motion to dismiss, appellant submitted
correspondence concerning his diagnosis to the district court. This
correspondence suggests that appellant was not originally diagnosed
with bipolar disorder, but that his diagnosis was changed to
include bipolar disorder sometime around the expiration of the 24-
month eligibility period. MetLife rejected this new diagnosis on
the ground that the change was "based solely on information
reported by [appellant], without direct observation or correlative
clinical findings."

                                        -3-
appellant repeatedly requested information from MetLife, including

documents, records, and other information relevant to his claim,

but, according to appellant, MetLife never responded to these

requests.

              On December 15, 2004, appellant filed a complaint in

Puerto    Rico    state   court   seeking     reinstatement    of   disability

benefits.     However, he voluntarily withdrew this complaint on June

15,   2005,    because    of   difficulties     obtaining    medical   records

necessary to support the allegations in the complaint.2             Five years

later, on May 28, 2010, he filed the complaint triggering this

action in the United States District Court for the District of

Puerto    Rico.      Pursuant     to   29    U.S.C.   §   1132(a)(1)(B),   the

appellant's ERISA claim sought to recover the accumulated balance

of unpaid disability benefits and to reinstate the monthly payments

for the duration of his condition.

              The group policy between the Plan and MetLife contains a

three-year limitations period on legal claims against MetLife.

Before the district court, appellant acknowledged that this period

is generally applicable to claims such as his.             However, he argued

that the limitations period should not apply in this case for two

reasons: 1) it should be deemed tolled by the 2004 complaint he

filed in Puerto Rico state court, and 2) it would be unfair to



      2
       The Puerto Rico court dismissed the case without prejudice
on June 20, 2005.

                                       -4-
subject his claim to a three-year limitations period because of the

difficulty of diagnosing bipolar disorder.      The district court

rejected both of these arguments and granted the appellee's motion

to dismiss.   This appeal ensued.

                                 II.

           We review a district court's decision to grant a motion

to dismiss de novo.   Ocasio-Hernández v. Fortuño-Burset, 640 F.3d
1, 7 (1st Cir. 2011).

A.   The Applicable Limitations Period

           Congress has not established a limitations period for

ERISA claims brought pursuant to 29 U.S.C. § 1132(a)(1)(B). Island

View Residential Treatment Ctr. v. Blue Cross Blue Shield of Mass.,

Inc., 548 F.3d 24, 27 (1st Cir. 2008).   Therefore, in adjudicating

ERISA claims, federal courts borrow the most closely analogous

statute of limitations in the forum state.     Id. (citing Edes v.

Verizon Commc'n, Inc., 417 F.3d 133, 138 (1st Cir. 2005)).       In

Puerto Rico, the default limitations period applicable to contract

claims is fifteen years.   P.R. Laws Ann. tit. 31, § 5294; Caribbean

Mushroom Co. v. Gov't Dev. Bank for P.R., 102 F.3d 1307, 1312 (1st

Cir. 1996) ("[C]ontract claims that are covered by the Commerce

Code but are not designated for special prescriptive treatment

automatically fall under the Civil Code's fifteen-year catch-all

provision.").   This period has been applied to ERISA claims where

no alternative limitations period was agreed upon by the parties.


                                 -5-
See Nazario Martinez v. Johnson & Johnson Baby Prods., Inc., 184 F.

Supp. 2d 157, 159-62 (D.P.R. 2002).

          However, where the contract at issue itself provides a

shorter limitations period, that period will govern as long as it

is reasonable.    See Island View, 548 F.3d at 27 (applying a

contractually agreed-upon limitations period to ERISA claim); Rios-

Coriano v. Hartford Life & Accident Ins. Co., 642 F. Supp. 2d 80,

83 (D.P.R. 2009) ("Choosing which state statute to borrow is

unnecessary, however, where the parties have contractually agreed

upon a limitations period, provided the limitations period is

reasonable."   (internal quotation marks omitted)).

          In this case, the Plan's policy stated that "[n]o legal

action of any kind may be filed against [MetLife]: (1) within the

60 days after proof of Disability has been given; or (2) more than

three years after proof of Disability must be filed."   Given that

we have previously found a contractual provision setting a two-year

limitations period on ERISA claims reasonable, see Island View, 548
F.3d at 27, we have no difficulty concluding that the three-year

period provided by the policy at issue here is also reasonable, see

Rios-Coriano, 642 F. Supp. 2d at 83 (finding three-year limitations

period on ERISA claims reasonable).   Accordingly, we find, as did




                                -6-
the district court, that the contractually agreed-upon three-year

limitations period applies to appellant's claim.3

B.   Tolling of the Limitations Period

           Pursuant to the limitations provision, no beneficiary may

file claims against MetLife "more than three years after proof of

Disability must be filed."   Here, appellant asserts that he became

disabled on September 17, 2001.       Thus, under the policy, he was

required to provide proof of disability by March 16, 2002.4       Of

course, in this case, appellant did receive disability benefits for

twenty-four months and did not seek to challenge MetLife's decision

to apply the twenty-four-month cap to his benefits until after that

period had elapsed.   MetLife's denial of appellant's request for


     3
       For the first time on appeal, appellant argues that the
fifteen-year period provided by section 5294 applies to his claim.
However, this argument is based on a misunderstanding of the nature
of this action. Appellant acknowledges that the three-year period
applies to claims against MetLife, but asserts that the fifteen-
year period should apply to his claim against the Plan. Although
appellant named the Plan as a defendant, process was never served
on the Plan and the Plan never appeared before the district court.
MetLife is the only defendant over which the district court had
personal jurisdiction and it is the only appellee before us now.
Furthermore, "absent the most extraordinary circumstances, legal
theories not raised squarely in the lower court cannot be broached
for the first time on appeal," River St. Donuts, LLC v. Napolitano,
558 F.3d 111, 114 (1st Cir. 2009) (quoting Teamsters, Chauffeurs,
Warehousemen and Helpers Union, Local No. 59 v. Superline Transp.
Co., 953 F.2d 17, 21 (1st Cir. 1992)), and there are no
extraordinary circumstances present in this case.
      4
       The policy provides that proof of disability must be
provided within three months of the end of a ninety-day waiting
period. Therefore, appellant's waiting period ended on December
16, 2001, and he was required to provide proof of disability by
March 16, 2002.

                                -7-
reconsideration of its decision did not come until February 27,

2004. Accordingly, there is some question as to whether the three-

year limitations period should begin to run on March 16, 2002, when

appellant was required to file proof of disability (and MetLife

failed to recognize his disability as bipolar disorder), or on

February   27,    2004,   when   MetLife   rejected   his   request   for

reconsideration of its decision.      We need not resolve this issue.

Using either date, the three-year limitations period provided by

the policy expired several years before appellant finally brought

this claim on May 28, 2010.

           In an attempt to escape this conclusion, appellant argues

that the limitations period should be deemed to have been tolled.5

First, he argues that the limitations period was tolled by the

complaint he filed in Puerto Rico state court in 2004.                This

argument fails.    Even if the limitations period was tolled by the

earlier filing, the period began to run again when he voluntarily

withdrew the complaint and the case was dismissed without prejudice

on June 20, 2005.     Under Puerto Rico law, the institution of a

legal action does not merely pause the running of the limitations

period, but begins the period anew.         Rodríguez v. Suzuki Motor


     5
       Appellee briefly argues that the three-year limitations
period is a period of "caducity" under Puerto Rico law, and thus
not susceptible    to tolling.       See   Ortega  Candelaria v.
Orthobiologics LLC, 661 F.3d 675, 678 n.4 (1st Cir. 2011)
(discussing principle of caducity).     We need not take up this
argument because, for the reasons stated, the appellant has failed
to show that tolling would be appropriate, even if available.

                                   -8-
Corp., 570 F.3d 402, 407 (1st Cir. 2009) (quoting López-González v.

Municipality of Comerío, 404 F.3d 548, 552 (1st Cir. 2005)).

However,   even   applying   this    generous   rule,   the   three-year

limitations period began on June 20, 2005, and expired on June 20,

2008, almost two years before appellant initiated this case.

           Alternatively, appellant argues that the nature of his

bipolar disorder, and the inherent difficulty of diagnosing it,

would make it unjust to apply the three-year limitations period.

However, appellant provides no legal authority for the proposition

that such an exception to the limitations period should apply.

Additionally, appellant has not alleged facts suggesting that

diagnosis of his condition was not feasible within the three-year

limitations period.    Moreover, he did not develop this argument

before the district court or on appeal.         Accordingly, we reject

this argument as well.

           Finally, appellant makes a handful of related arguments

for equitable tolling, pointing to MetLife's alleged failure to

provide him with requested information and the supposed ambiguity

of the insurance policy with regard to the limitations period.

However, these arguments were not made before the district court

and we decline to consider them for the first time at this stage.

See River St. Donuts, 558 F.3d at 114.          Moreover, appellant's

briefing demonstrates that these arguments have no merit.

           Affirmed.


                                    -9-